DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

1.	Claims 1-7 are allowed.
The following is an examiner's statement of reasons for allowance: 
The references fail to teach, disclose, or suggest, either alone or in combination, regarding Claim 1, the controller on the terminal side configured to detect current display positions of the indicators based on the indexes in the image of the indicators and the dial plate, generate current display time information based on the current display positions, and generate display time correction information based on a difference between the current display time information and watch's internal time information received from the analog electronic watch, wherein the controller on the terminal side outputs, to the analog electronic watch, a rotation stop signal for stopping rotation of the indicators before performing imaging with the imaging unit, detects the current display positions of the indicators within identification areas that are part of the image of the indicators and the dial plate and include the indexes and expected display positions of the indicators based on the watch's internal time information, and outputs the display time correction information to the analog electronic watch, and the analog electronic watch stops the rotation of the indicators based on the rotation stop signal, and corrects display positions of the indicators based on the display time correction information; regarding Claim 7, a controller on the watch side that includes at least watch's internal time, and is configured to control rotational driving of the indicators performed by the driving mechanism unit based on the watch's internal time, wherein the controller on the watch side stops a rotation of the indicators rotated by the driving mechanism unit based on a rotation stop signal from a terminal appliance, and corrects display positions of the indicators based on display time correction information from the terminal appliance that is based on a difference between current display time information that is generated based on current display positions of the indicators and watch's internal time information received from the analog electronic watch, the current display positions being detected in identification areas as part of an image of the indicators and the dial plate including an image corresponding to the indicators and the dial plate, the identification areas including the indexes and expected display positions of the indicators based on watch's internal time information and in combination with the rest of the limitations of the base and intermediate claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aizawa et al. (US Patent No. 9,837,705) discloses a watch system, similar to Applicant’s claimed invention, having an analog electronic watch (1a) that includes a dial plate (81) on which indexes (Fig. 12) are formed, and one or more indicators (Fig. 12) configured to rotate on the dial plate; and a terminal appliance (30) that includes a communication unit on a terminal side configured to be able to transmit/receive at least time information about time to/from an external appliance (100), an imaging unit (26) configured to image the dial plate, and generate an image of the indicators and the dial plate including an image corresponding to the indicators and the dial plate, and a driving mechanism unit (Fig. 12) configured to rotate the indicators.
	Masserot et al. (US Patent No. 10,095,189) discloses a watch system, similar to Applicant’s claimed invention, having an analog electronic watch (7) that includes a dial plate (79) on which indexes (Fig. 1) are formed, and one or more indicators (3, 4); and a terminal appliance (91) that includes a communication unit (9) on a terminal side configured to be able to transmit/receive at least time information about time to/from an external appliance (8), an imaging unit (Fig. 4) configured to image the dial plate, and generate an image of the indicators and the dial plate including an image corresponding to the indicators and the dial plate, and a driving mechanism unit (Fig. 1) configured to rotate the indicators; and a controller (14).
	Baba et al. (US Patent No. 10,009,116) discloses a watch system, similar to Applicant’s claimed invention, having an analog electronic watch (1) that includes a dial plate (11) on which indexes (Fig. 4) are formed, and one or more indicators (Fig. 4) configured to rotate on the dial plate; and a terminal appliance (110) that includes a communication unit on a terminal side configured to be able to transmit/receive at least time information about time to/from an external appliance (2), an imaging unit (1D) configured to image the dial plate, and generate an image of the indicators and the dial plate including an image corresponding to the indicators and the dial plate, and a driving mechanism unit (140A) configured to rotate the indicators; and a controller (310).
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/EDWIN A. LEON/Primary Examiner, Art Unit 2833